             IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,     )
                              )
               Plaintiff,     )
                              )      Crim. No. 14-cr-33
v.                            )
                              )
SHAQUIM FREDERICKS, WARKIM J. )
GABRIEL, ALVIN THOMAS, and    )
CHEFTON C. NEWTON             )
                              )
               Defendants.    )
_____________________________ )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Meredith Jean Edwards, AUSA
United States Attorney’s Office
St. Thomas, VI
     For the United States of America,

Michael L. Sheesley
St Thomas, VI
     For Shaquim Fredericks,

Yohana M Manning
Christiansted, VI
     For Warkim J. Gabriel,

Richard Coughlin, FPD
Gabriel Villegas, AFPD
Office of the Federal Public Defender
St. Thomas, VI
     For Alvin Thomas,

John-Russell Bart Pate
St. Thomas, VI
     For Chefton C. Newton.
United States v. Fredericks et al.
Criminal No. 14-33
Order
Page 2

                                     ORDER

      Before the Court are the April 20, 2015, Judgment and

Commitment Orders imposing joint and several restitution in this

matter.

      On June 12, 2014, Shaquim Fredericks, Warkim J. Gabriel,

Alvin Thomas, and Chefton C. Newton (collectively the

“Defendants”) were indicted in connection with a robbery of

First Imperial Jewelers in St. Thomas, United States Virgin

Islands.

      On July 23, 2014, a jury found the Defendants guilty of

conspiracy to interfere with commerce by robbery, in violation

of 18 U.S.C. § 1951(a); interference with commerce by robbery,

in violation of 18 U.S.C. §§ 1951(a) and 2; and conspiracy to

possess a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. § 924(o).

      On January 29, 2015, the Court held a sentencing hearing

for the Defendants. At that hearing, the Court was advised that

the restitution payee identified by the United States was Topa

Insurance Company (“Topa”). As a consequence, the Court ordered

each Defendant to pay joint and several restitution in the

amount of $678,294.44 to Topa.

      The Court is currently advised that the restitution payee

was incorrectly identified. As such, the United States Probation
United States v. Fredericks et al.
Criminal No. 14-33
Order
Page 3

Office recommends that the identity of the restitution payee

should be corrected at this time. The United States Probation

Office also represents that the United States Attorney’s Office

agrees that the issuance of an amended restitution order is

appropriate at this time.

      The premises considered, it is hereby

      ORDERED that, by no later than 12:00 P.M. on May 29, 2019,

the United States shall submit a brief addressing the following

issues: 1) the identity of the appropriate restitution payee in

this matter; 2) any objective evidence supporting the identity

of the appropriate payee; and 3) any authority addressing the

Court’s ability to issue a restitution order at this time; it is

further

      ORDERED that an evidentiary hearing is hereby SCHEDULED to

commence promptly at 9:00 A.M. on May 30, 2019. The presence of

the Criminal Chief for the United States Attorney’s Office is

REQUIRED.



                                              S\__________________
                                                 CURTIS V. GÓMEZ
                                                 District Judge
